Title: From John Adams to François Adriaan Van der Kemp, 30 November 1810
From: Adams, John
To: Van der Kemp, François Adriaan



My dear Sir
Quincy November 30. 1810

I have this Moment received your obliging Favour of the 20th. Yesterday the anniversary Festival, which We in New England call by the technical Term Thanksgiving, I heard from my Reverend Pastor, Mr Peter Whitney, an excellent Sermon upon Patriotism from Psalm 137. 5. 6. If I forget thee O Jerusalem, let my right hand forget her cunning. If I do not remember thee let my tongue cleave to the roof of my mouth. If I prefer not Jerusalem before my Chief Joy. The Preacher descanted on the principal Causes, not all, which We Americans have to love our Country. The Air, the Climate, the Soil, the Agriculture, the Manufactures, the Commerce, the Fisheries, the National Constitution of Government, the State Constitutions, the civil and religious Liberty, the Administrations in the hands of Magistrates of our own Election, the long Peace Tranquility and Security We had enjoyed and continue to enjoy, the Tombs of our Ancestors, and The Ocean, the immense Ocean, which Seperates Us from the Scenes of War and Desolation in Europe. The Gentleman omitted the best Topick of all, our Fathers and Mothers our Sons and Daughters and our Grand Children, our Brothers and Sisters our Uncles and Aunts and all the tender Charities of Life, in whose Interest and Happiness the tender Charities of Life, in whose Interest and Happiness ours is involved as their is in ours.
I agreed however most heartily with the Preacher in all these Points, and in none more cordially than in Thanksgiving to God for creating the Atlantic Ocean between America and Europe.
In a few Strokes however, in this elegant and masterly Sermon I did not So perfectly Agree. He represented Bonaparte as the great Oppressor, the Destroyer of Nations, the Universal Despot; and The English as a Nation to be pittied as fighting for their own Existence.
Now I believe Napoleon is now and always has been fighting for his own Existence more than Great Britain has: And that Britain is now a more Powerful Nation than France. No more in danger of being conquered by France, than France is of being conquered by Britain. Britain is carrying her Arms all over the Globe and conquering every Spot that is worth having, every place that can yield any Profit, and what does France get by her Conquests? She only lays her self under the Necessity of raising and maintaining more immense Armies in order to Secure them.
I perceive by your Letter, my Friend that you agree with my Parson rather than with me. I have no Affection for Bonaparte. Two Such Nations as France and England like Rome and Carthage at War are no dout Scourges to the rest of Mankind. But I know not which is best. My System is to trust neither, but prepare to defend ourselves and assert our Rights against both. Love to a Conqueror is out of the Question, who ever loved Genghiscon or Alexander Cæsar or Cromwell?
When English, Scottish and Irish Writers, as Walsh, Bristed and D’ Ivernois are representing The British Isles as the Perfection of Wealth and Prosperity and France in the lowest State of Poverty and Misery: it is curious to represent Britain on the Brink of Destruction. Who, beside our Tories ever loved Britain. She is and is like to continue the fast anchored Island of Algiers.
I am not informed who wrote our Friend Luzac’s Character in the Anthology.
The Printer of the “Lectures” has been unfortunate and his Embarrassments have made it difficult to procure them as fast as they were wanted. Faction bestows all Character in this Country, both of Books and Men. During the three Years in which these Lectures were delivered a greater Ardour for Study, a more orderly Behaviour, and a more decided Aversion to Infidelity were introduced among the Schollars than had prevailed for fifty Years before.
I have compared those Lectures with Blairs and am not ashamed to have them compared by you. No. Nor by Longinus Quintilian or Cicero.
I can equal you in Egotism you See; for every Word I write or Say in Praise of my Son I consider as Egotism. You need not be afraid of my being disgusted with your Egotism. The more of it the better. I shall certainly emulate and rival you in this, if I do not exceed.
My Fireside Salutes yours. I am, dear Sir, Advanced / in my Sixteenth Lustre, from the 30th of October your / Sincere Friend and Well Wisher, though it / is very true as Count-Sarsefield once told me, my / Friendship “ne vaut point un Sou”

John Adams.
P.S. Mr Burke in 1783 in the India Committee Room in Westminster Hall told me that The King had thirty Millions of Subjects in India. Bristed and other English Writers now affirm that Thirty Millions more have been Added Since, and that there are Twenty Millions in the three Kingdoms. Here then are Eighty Millions of Subjects. France has not half the Number. Yet Britain is about to be conquered by France!
Proh! Dolor. I do not find that Massena displays more General Ship that Wellington or French Soldiers more Bravery than English ones. It Seems to be a War of Science in Portugal: and when it is a War of Skill and not of Fougue I Suspect the French Patience will fail.


   James Otis—See a former Letter “a brilliant luminarÿ in our Political hemisphere” See an excellent anecdote of him T S. Thomas hist. of printing vol. i pag. 476:

